I am for granting the writ. The pharmacy board concedes that Mr. Stebbins has been engaged in the business of an actual druggist for more than 25 years; that he is "absolutely qualified, morally and otherwise," to be a registered pharmacist; that the board is satisfied with the application and proofs and would grant a certificate if Mr. Stebbins were registered with the board as an assistant pharmacist. The sole reason given for refusal was a doubt as to proper construction of the law. A similar difference of opinion seems to exist in the minds of this court. Mandamus is a discretionary writ, and should be granted in this case.